Citation Nr: 0411694	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased original rating for a left 
ankle disability.  

2.  Entitlement to an increased original rating for a right 
ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1995.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO.  

The veteran should note that the appeal is REMANDED to an RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


REMAND

The veteran claims that his bilateral ankle disabilities are 
more severe than currently evaluated.  Historically, he 
reported right ankle pain in service after hiking, and was 
assessed with a right ankle sprain.  He was examined in 
October 2001 and in February 2003.  Although normal range of 
motion was reported, these examinations indicated that such 
motion was painful.  Section 4.40 provides that "it is 
essential that the [rating] examination . . . adequately 
portray the . . . functional loss."  38 C.F.R. § 4.40; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, more information is needed.  

Specifically, the Board is requesting another VA compensation 
and pension examination to determine the functional loss that 
is caused by the pain noted on the examinations.  

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The case is REMANDED for the following action:  

1.  Schedule the veteran for a C&P 
examination.  Send the claims file to the 
examiner.  

2.  The VA examiner should provide the 
following information about the veteran's 
bilateral ankle sprains:  

A.  If the joint is painful on 
motion, state at what point in the 
range of motion pain begins and 
ends. 

B.  State to what extent (if any) 
and in which degrees (if possible) 
the range of motion or function is 
additionally limited by pain, 
fatigue, weakness, or lack of 
endurance following repetitive use 
or during flare-ups.  

C.  Describe objective evidence of 
painful motion, edema, instability, 
weakness, tenderness, etc. 

D.  Describe gait and functional 
limitations on standing and walking. 

3.  Again review the claim in light of 
all the evidence of record.  If the claim 
remains denied, prepare a supplemental 
statement to the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



